


Exhibit 10.44






    
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into as of June ___, 2013
(the “Effective Date”) by Spirit AeroSystems, Inc., a Delaware corporation
(“we,” “us,” “our,” and other similar pronouns), and Duane Hawkins (“you,”
“your,” “yours,” and other similar pronouns). Our parent company is Spirit
AeroSystems Holdings, Inc. (“Holdings”), and references in this Agreement to
“Spirit” mean us and Holdings collectively.


Recitals


A.We are engaged in the manufacture, fabrication, maintenance, repair, overhaul,
and modification of aerostructures and aircraft components, and market and sell
our products and services to customers throughout the world (together with any
other businesses in which Spirit may in the future engage, by acquisition or
otherwise, the “Business”).


B.We have agreed to employ you as our Senior Vice President Operations, and you
have agreed to accept such employment in accordance with the terms and
conditions of this Agreement.


C.In the course of performing your duties for us, you are likely to acquire
confidential and proprietary information belonging to us, our customers, and our
suppliers, develop relationships that are vital to our Business and goodwill,
and acquire other important assets in which we have a protectable interest, and
you have agreed to the covenants in this Agreement required to protect those
assets.


Agreement


In consideration of the foregoing and the representations, warranties and mutual
covenants herein, you and we agree as follows:


1.
Employment



(a)Position and Responsibility We agree to employ you as our Senior Vice
President Operations, reporting to the Chief Executive Officer, to perform such
duties in and about our Business as are appropriate for a person in such
position, which may include serving as an executive officer or member of the
board of directors of any other affiliated company at our request. The job title
and duties referred to in the preceding sentence may be changed by us in our
sole discretion at any time. Your office will be at our headquarters in Wichita,
KS. You will devote your full time to this employment.


(b)Employment Period Your employment will commence on the Effective Date, will
continue for a period of two years after the Effective Date (the “Initial
Term”), and will be automatically extended for successive one-year periods
thereafter (each a “Renewal Term”), unless either of us provides the other with
written notice at least ninety days in advance of the expiration of the Initial
Term or the then-current Renewal Term, as applicable, that such period will not
be so extended (the Initial Term and any Renewal Term are, collectively, the
“Employment Period”). In all cases, your employment is subject to earlier
termination as provided in this Agreement.




--------------------------------------------------------------------------------




 
2.Performance
 
You will devote your best efforts and abilities to faithfully preserve and
advance our Business, welfare, and best interests. You will strictly comply with
all Spirit rules, policies, and procedures in effect and as amended from time to
time, including, but not limited to, our Code of Ethical Business Conduct,
Insider Trading Policy, Anti-Bribery Policy, Related Person Transaction Policy,
Special Security Agreement, and internal and disclosure controls; follow all
applicable U.S. and foreign laws and regulations; and be governed by our
decisions and instructions consistent with the duties assigned to you.
 
3.Compensation
 
Except as otherwise provided herein, for all services to be performed by you in
any capacity, including without limitation any services as an officer, director,
member of any committee, or any other duties assigned to you, during the
Employment Period we will pay or provide you with the following, and you will
accept the same, as compensation for your covenants in and performance of your
duties under this Agreement:
 
(a)Base Salary You will be entitled to an annual salary of $400,000 (“Base
Salary”), which will be paid in accordance with our policies and procedures. The
Base Salary may be changed from time to time on a discretionary basis or based
upon your and/or our performance or such other factors as the Board or the
Board’s compensation committee (“Committee”) deems appropriate in its sole
discretion.


(b)Sign On Bonuses
 
(i)Signing Bonus - Cash In consideration of entering into this Agreement, we
will pay you a one-time cash bonus of $100,000 (the “Signing Bonus”), payable as
soon as administratively practicable after signing this Agreement. Payment of
the Signing Bonus is conditioned upon you being employed on the date payment is
made and remaining employed by us for a period of not less than one (1) year
after the date payment is made. If the foregoing condition precedent is not
satisfied, the entire Signing Bonus must be repaid to us, except that you will
not be required to repay the Signing Bonus if you are terminated by us without
Cause. In the event of your termination under circumstances that require
repayment of the Signing Bonus, we may deduct from your paycheck(s) (or other
amounts owed to you) an amount equal to the amount of such Signing Bonus. To the
extent such deductions are not sufficient to fully reimburse us, you will remain
obligated to pay us in full for such amounts still due and owing.


(ii)Signing Bonus - Restricted Stock Subject to approval by the Holdings board
of directors, in consideration of entering into this Agreement, we will grant
you a one-time award of $440,000 of restricted stock (the “Bonus Shares”) under
the Spirit AeroSystems Holdings, Inc. Long-Term Incentive Plan, as amended or
restated from time to time (the “LTIP”), effective as of the Effective Date,
subject to the terms and provisions of the LTIP and this Section 3(b). The Bonus
Shares will vest in accordance with the schedule described in Section 4.02 of
the LTIP. For purposes of applying the vesting schedule in Section 4.02 of the
LTIP, you will be credited with a year of service after the Effective Date for
each 12-month period after the Effective Date during which you are continuously
performing services (or deemed to be continuously performing services) for us.
 
(iii)Number of Shares For purposes of determining the number of shares of stock
to be granted in connection with the award described in the foregoing clause
(ii), the total




--------------------------------------------------------------------------------




dollar value of the award will be divided by an amount equal to the average of
the opening value and the closing value of a share of our Class A common stock
traded on the New York Stock Exchange, as determined on the third trading day
after the Effective Date. The number of shares so determined with respect to
each award will be rounded up to the nearest whole number.
 
(c)Short-Term Incentive Plan You are eligible to participate in the Spirit
AeroSystems Holdings, Inc. Short-Term Incentive Plan, as amended or restated
from time to time (“STIP”), pursuant to and in accordance with the terms and
conditions of the STIP. Your STIP award opportunity will be 80% of Base Salary
if target performance goals are reached and 160% of Base Salary if outstanding
performance goals are reached. If target performance goals are not reached, you
will be entitled to such incentive compensation, if any, as is otherwise
provided by the STIP and our policies. Your 2013 STIP award (if any) will be
based on the actual performance score for 2013, and any amount you are entitled
to receive for the 2013 plan year will not be prorated due to service for less
than the full 2013 plan year (i.e., any award will be based on the full year).


(d)Long-Term Incentive Plan You are eligible to participate in annual awards
under the LTIP granted by the Board or the Committee, pursuant to and in
accordance with the terms and conditions of the LTIP, as amended or restated
from time to time. Each year of the Initial Term, you will receive an annual
LTIP award equal to 110% of Base Salary. Your annual LTIP awards will be granted
at the time and on the terms that we grant annual LTIP awards to our other
executives.


(e)Nonqualified Deferred Compensation Plan You are eligible to participate in
the Spirit AeroSystems Holdings, Inc. Amended and Restated Deferred Compensation
Plan, as amended or restated from time to time (“DCP”), subject to and in
accordance with the terms and provisions of the DCP. You may elect to
voluntarily defer compensation under the DCP in accordance with the terms and
conditions of the DCP and the plan administrator’s policies and procedures.


(f)Other Benefit Plans You will also be eligible to participate in other
executive benefit plans, policies, practices, and arrangements in which one or
more of our senior executives is eligible to participate from time to time,
including without limitation (i) any defined benefit or defined contribution
retirement plan, excess or supplementary plan, profit-sharing plan, savings
plan, health and dental plan, disability plan, survivor-income and
life-insurance plan, executive financial planning program, or other arrangement,
or any successors thereto; (ii) any perquisite allowance or reimbursement
arrangement the Board or Committee may adopt; and (iii) such other benefit plans
as we may establish or maintain from time to time (collectively “Benefit
Plans”). Your entitlement to any other compensation or benefits will be
determined in accordance with the terms and conditions of the Benefit Plans and
other applicable programs, practices, and arrangements then in effect.


(g)Earned Time Off You will be provided with earned time off and 12 paid
holidays each year in accordance with our policies and practices in effect from
time to time. Notwithstanding any contrary policy or practice, however, you will
be credited with a minimum of 15 days of earned time off per year.


(h)Fringe Benefits You will be provided with all other fringe benefits and
perquisites awarded by the Board or Committee for your position level from time
to time, including relocation benefits at the Company’s Level 4 Policy.


(i)Withholding Taxes We will have the right to deduct from all payments made to
you hereunder any federal, state, local and foreign taxes required by law to be
withheld.






--------------------------------------------------------------------------------




(j)Expenses During your employment, we will promptly pay or reimburse you for
all reasonable out-of-pocket expenses incurred by you in the performance of your
duties, in accordance with our policies and procedures then in effect.
 
The payment or reimbursement of expenses described in this Section 3(j) are not
intended to provide for the deferral of compensation within the meaning of Code
Section 409A because all such expenses are to be paid or reimbursed currently
and/or will be tax-free. To the extent such expenses are deemed to provide for
the deferral of compensation within the meaning of Code Section 409A, they are
intended to meet the requirements of a specified date or a fixed schedule of
payments, and this reimbursement provision will be interpreted and applied in a
manner consistent with such requirements. The right to payment of, or
reimbursement for, expenses is not subject to liquidation or exchange for any
other benefit.
 
4.Restrictions


(a)Acknowledgements You acknowledge and agree that (i) during the Employment
Period, because of the nature of your responsibilities and the resources
provided by us, you will acquire and/or develop valuable and confidential
skills, information, trade secrets, and relationships with respect to our
Business; (ii) you may develop on our behalf a personal relationship with
various persons, including but not limited to representatives of customers and
suppliers, where you may be a principal or our only contact with such persons,
and as a consequence, you will occupy a position of trust and confidence to us;
(iii) the Business involves the manufacturing, marketing, and sale of our
products and services to customers throughout the world, our competitors, both
in the United States and internationally, consist of both domestic and
international businesses, and the services to be performed by you involve
aspects of both our domestic and international business; and (iv) it would be
impossible or impractical for you to perform your duties without access to our
confidential and proprietary information and contact with persons who are
valuable to our Business and goodwill.


(b)Reasonableness In view of the foregoing and in consideration of the
remuneration to be paid to you, you agree that it is reasonable and necessary
for the protection of our Business and goodwill that you undertake the covenants
in this Section 4 regarding your conduct during and subsequent to your
employment by us, and acknowledge we will suffer irreparable injury if you
engage in any conduct prohibited by this Section 4.


(c)Non-Compete During the Employment Period and for a period of (1) in the case
of involuntary termination without Cause, one year after termination of
employment, and (2) in the case of termination of employment for any other
reason, two years after such termination of employment, neither you nor any
individual, corporation, partnership, limited liability company, trust, estate,
joint venture, or other organization or association (“Person”) with your
assistance nor any Person in which you directly or indirectly have any interest
of any kind (without limitation) will, anywhere in the world, directly or
indirectly own, manage, operate, control, be employed by, serve as an officer or
director of, solicit sales for, invest in, participate in, advise, consult with,
or be connected with the ownership, management, operation, or control of any
business that is engaged, in whole or in part, in the Business, or any business
that is competitive with the Business or any portion thereof, except for our
exclusive benefit. You will not be deemed to have breached the provisions of
this Section 4(c) solely by holding, directly or indirectly, not greater than 2%
of the outstanding securities of a company listed on a national securities
exchange.


(d)Non-Solicitation During the Employment Period and for a period of (1) in the
case of involuntary termination without Cause, one year after termination of
employment, and (2) in




--------------------------------------------------------------------------------




the case of termination of employment for any other reason, two years after such
termination of employment, neither you nor any Person with your assistance nor
any Person in which you directly or indirectly have an interest of any kind
(without limitation) will, directly or indirectly (A) solicit or take any action
to induce any employee to quit or terminate their employment with us or our
affiliates; or (B) employ as an employee, independent contractor, consultant, or
in any other position any person who was an employee of ours or our affiliates
during the aforementioned period.


(e)Confidentiality
 
(i)Confidential Information For purposes of this Agreement, “Confidential
Information” means any information (whether in written, oral, graphic,
schematic, demonstration, or electronic format, whether or not specifically
marked or identified as confidential, and whether obtained by you before or
after the Effective Date), not otherwise publicly disclosed by Spirit, regarding
(without limitation) Spirit, its Business, customers, suppliers, business
partners, prospects, contacts, contractual arrangements, discussions,
negotiations, evaluations, labor negotiations, bids, proposals, aircraft
programs, costs, pricing, financial condition or results, plans, strategies,
governmental relations, projections, analyses, methods, processes, models,
tooling, know-how, trade secrets, discoveries, research, developments,
inventions, engineering, technology, proprietary information, intellectual
property, designs, computer software, intelligence, legal or regulatory
compliance, accounting decisions, opportunities, challenges, and any other
information of a confidential or proprietary nature. Notwithstanding the
foregoing, Confidential Information will not include any information that (A)
you are required to disclose by the order of a court or administrative agency,
subpoena, or other legal or administrative demand, so long as (1) you give us
written notice and an opportunity to contest or seek confidential treatment of
such disclosure; and (2) you fully cooperate at our expense with any such
contest or confidential treatment request; (B) has been otherwise publicly
disclosed or made publicly available by Spirit; or (C) was obtained by you in
good faith after your employment with us ended from a source that was under no
obligation of confidentiality to Spirit or any customer or supplier.


(ii)Non-Use and Non-Disclosure Without our express written consent, you will not
at any time (whether during the Employment Period or after any termination of
your employment for any reason) use for any purpose (other than for our
exclusive benefit) or disclose to any Person (except at our direction) any
Confidential Information.
 
(f)Effect of Breach You agree that a breach of this Section 4 cannot adequately
be compensated by money damages and, therefore, we will be entitled, in addition
to any other right or remedy available to us (including, but not limited, to an
action for damages, accounting, or disgorgement of profit), to an injunction
restraining such breach or a threatened breach and to specific performance of
such provisions, and you consent to the issuance of such injunction and the
ordering of specific performance without the requirement for us to post a bond
or other security or to prove lack of an adequate remedy at law.


(g)Other Rights Preserved Nothing in this Section 4 eliminates or diminishes
rights we may have with respect to the subject matter hereof under other
agreements, our governing documents or statutes, or provisions of law (including
but not limited to common law and the Uniform Trade Secrets Act), equity, or
otherwise. Without limiting the foregoing, this Section 4 does not limit any
rights we may have under any Spirit policies or any agreements with you
regarding Confidential Information.
 




--------------------------------------------------------------------------------




5.Termination Your employment with us will terminate upon the following
circumstances:
 
(a)Without Cause At any time at the election of either you or us for any reason
or no reason, without Cause, but subject to the provisions of this Agreement. It
is expressly understood that your employment is strictly “at will.”


(b)Cause At any time at our election for Cause.


“Cause” for this purpose means (i) your commission of a material breach of this
Agreement or acts involving fraud, material and intentional dishonesty, material
and intentional unauthorized disclosure of Confidential Information, the
commission of a felony or other crime involving moral turpitude, or material
violation of Spirit policies; (ii) direct and deliberate acts constituting a
material breach of your duty of loyalty to Spirit; (iii) your refusal or
material failure (other than by reason of your serious physical or mental
illness, injury, or medical condition) to perform your job duties and
responsibilities, including, but not limited to, any duties or responsibilities
reasonably assigned to you by the Board, if such refusal or failure is not
remedied within 30 days after you receive written notice thereof from the Board;
(iv) your material underperformance, as reflected in two consecutive written
performance reviews provided to you not less than 6 months apart; or (v) your
inability to obtain and maintain the appropriate level of United States security
clearance.
 
(c)Death or Disability Your death or your inability to perform the services
required of you for a period of 180 days during any twelve-month period
(“Disability”).
 
6.Effect of Termination
 
(a)General Rule If your employment terminates for any reason other than as
described in Section 6(b) below, we will pay your compensation only through the
last day of employment, and, except as otherwise expressly provided in this
Agreement or the STIP, the LTIP, the DCP, or any Benefit Plan, we will have no
further obligation to you.


(b)Termination Without Cause If your employment is terminated by us without
Cause at any time during the Initial Term of the Agreement, then for so long as
you comply with your continuing obligations under Section 4 we will (1) continue
to pay your monthly Base Salary in effect immediately before termination of your
employment for a period of six months, and (2) at our option, either pay the
cost of COBRA medical and dental benefits coverage for a period of six months or
pay you an amount each month for six months equal to the cost of providing COBRA
medical and dental benefits.
 
To receive the benefits described in this Section 6(b), you will be required to
sign a general release of claims in a form we deem acceptable. The release must
be provided, and any revocation period must have expired, not later than 60 days
after termination of employment. If the foregoing conditions are satisfied then,
except as provided below, payment of salary continuation and other benefits will
begin 60 days after termination of employment.
 
Notwithstanding any contrary provision of this Section 6(b), if you are a
Specified Employee at the time employment terminates, the payments described in
Section 6(b) will, to the extent such amounts are deferred compensation within
the meaning of Code Section 409A, be delayed until the date that is the earlier
of (i) six months after your termination of employment, or (ii) the date of your
death, and upon reaching




--------------------------------------------------------------------------------




that date, all amounts that would have been paid during the six-month delay
period, plus interest thereon at the prime rate (as published in the Wall Street
Journal) from the date the payment would have been made but for this paragraph
to the date of payment, will be paid in a single lump sum, and all remaining
amounts will be paid in equal monthly payments for the remainder of the Salary
Continuation Period.


“Specified Employee” means that, with respect to a corporation any stock in
which is publicly traded on an established securities market or otherwise, you
are, or are treated under Code Section 409A as, either (A) an officer having
annual compensation greater than $130,000 (as adjusted for cost-of-living
increases in accordance with Code Section 416(i)(1)(A) and Code Section 415(d)),
(B) a 5% owner, or (C) a 1% owner having annual compensation from the
corporation of more than $150,000. For purposes of determining your percentage
ownership, the constructive-ownership rules described in Code Section
416(i)(1)(B) will apply. The determination whether you are a Specified Employee
will be made in accordance with regulations issued under Code Section 409A and
other available guidance.
 
Except as otherwise expressly provided in this Agreement or in any Benefit Plan,
we will have no further obligation to you
 
(c)Disability or Death If your employment terminates due to Disability or death,
we will pay your monthly Base Salary only through the date of termination.


(d)Your Post-Termination Obligations On termination of employment for any
reason, (1) you will resign as of the date of such termination as a director and
officer of Spirit and its affiliates and as a fiduciary of any of Spirit’s or
its affiliates’ benefit plans, (2) you will promptly execute and deliver upon
such termination any document reasonably required by Spirit or an affiliate to
evidence the foregoing resignations, (3) you will immediately deliver to us all
Confidential Information, all copies and embodiments thereof, and all records,
notes, worksheets, schematics, customer lists, supplier lists, memoranda,
computer files and storage devices, analyses and derivative works based thereon
or which relate in any way thereto, and (4) you will pay to us any amounts due
and owing by you as specified in this Agreement.


(e)Survival of Provisions Your obligations under 4 through 9 of this Agreement
will survive the expiration or termination of your employment for any reason.


7.Representations and Warranties You represent and warrant to us that:
 
(a)No Conflicts To the best of your knowledge, you are under no duty (whether
contractual, fiduciary or otherwise) that would prevent, restrict or limit you
from entering into this Agreement and fully performing all duties and services
for us, and the performance of such duties and services will not conflict with
any other agreement, policy or obligation by which you are bound.


(b)No Hardship Your experience and/or abilities are such that observance of the
covenants in this Agreement will not cause you any undue hardship and will not
unreasonably interfere with your ability to earn a livelihood.
 
8.Clawback Right You acknowledge that certain amounts paid under this Agreement
or the Benefit Plans described herein are subject to any Spirit policy on the
recovery of compensation (i.e., a so-called “clawback policy”), as it exists now
or as later adopted, and as thereafter amended from time to time.
 




--------------------------------------------------------------------------------




9.Mediation
 
(a)General Obligation to Mediate Except as provided in this Agreement, prior to
initiating any legal action, the parties agree to submit all unsettled claims,
disputes, controversies, and other matters in question between them arising out
of or relating to this Agreement (including but not limited to any claim that
this Agreement or any of its provisions is invalid, illegal, or otherwise
voidable or void) or the dealings or relationship between them (“Disputes”) to
mediation in Wichita, Kansas, in accordance with the Commercial Mediation Rules
of the American Arbitration Association currently in effect. The mediation will
be private, confidential, voluntary, and nonbinding. Either party may withdraw
from the mediation at any time before signing a settlement agreement by giving
written notice to the other party and the mediator. The mediator will be neutral
and impartial. The mediator will be disqualified as a witness, consultant,
expert, or counsel for either party with respect to the matters in Dispute and
any related matters. Each party will pay its respective attorneys’ fees and
other costs associated with the mediation, and each party will equally bear the
costs and fees of the mediator. If a Dispute cannot be resolved through
mediation within 90 days of its submission to mediation, the parties may proceed
with legal action.


(b)Confidentiality The parties agree that they will not disclose, or permit
those acting on their respective behalf to disclose, any aspect of the
proceedings under Section 9(a), including but not limited to the resolution or
the existence or amount of any award, to any Person, unless divulged (i) to an
agency of the federal or state government; (ii) pursuant to a court or
administrative order; (iii) pursuant to a requirement of law; (iv) pursuant to
prior written consent of the parties; (v) pursuant to a legal proceeding to
enforce a settlement agreement or arbitration award; or (vi) by Spirit, to the
extent required under federal securities laws and regulations. This provision
does not prohibit the parties’ disclosure of the terms of any settlement to
their attorney(s), accountant(s), financial advisor(s), or family members, so
long as such persons first agree to comply with the provisions of this Section
9(b).


(c)Injunctions Notwithstanding anything to the contrary in this Section, the
parties will have the right in a proper case to obtain temporary restraining
orders and temporary or preliminary injunctive relief from a court of competent
jurisdiction.
 
10.General
 
(a)Notices All notices required or permitted under this Agreement must be in
writing and may be given by personal delivery, effective on the day of such
delivery, or may be mailed by certified mail, return receipt requested,
effective three business days after the date of mailing, addressed as follows:
 




--------------------------------------------------------------------------------




To us:
 
Spirit AeroSystems, Inc.
Attention: Senior Vice President, General Counsel and Secretary
3801 S. Oliver
P.O. Box 780008, Mail Code K11-60
Wichita, KS 67278-0008
Facsimile: 316.529.4539
Email: jon.d.lammers@spiritaero.com
 
or such other person or contact information as designated in writing to you.


To you:
 
Duane Hawkins
 
at your last known residence address, email, or facsimile number or to such
other contact information as designated in writing to us.
 
(b)Successors Neither this Agreement nor any right or interest herein will be
assignable or transferable (whether by pledge, grant of a security interest or
otherwise) by you or your beneficiaries or legal representatives, except by
will, the laws of descent and distribution, or inter vivos revocable living
grantor trust as your beneficiaries, and any other purported assignment will be
void. This Agreement will be binding upon and will inure to the benefit of
Spirit, its successors and assigns, and will be binding on you and your heirs,
beneficiaries, and legal and personal representatives.
 
(c)Waiver, Modification, and Interpretation No provisions of this Agreement may
be modified, waived, or discharged except by written instrument signed by you
and an appropriate officer of Spirit empowered to sign the same by our or
Holdings’ Board. No waiver by either party at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by the other party will be deemed a waiver of similar or
dissimilar provisions or conditions at the same time or at any prior or
subsequent time.
 
(d)Interpretation The validity, interpretation, construction, and performance of
this Agreement will be governed by the laws of the State of Kansas, except that
the corporate law of the State of Delaware will govern issues related to the
issuance of common stock. Any action brought to enforce or interpret this
Agreement will be maintained exclusively in the state and federal courts located
in Wichita, Kansas.
 
(e)Headings The headings in this Agreement are for reference purposes only and
will not in any way affect the meaning or interpretation of any provision of
this Agreement. No provision of this Agreement will be interpreted for or
against either party on the basis that such party was the draftsman of such
provision, and no presumption or burden of proof will arise disfavoring or
favoring either party by virtue of the authorship of any provision of this
Agreement.
 
(f)Counterparts We and you may execute this Agreement in counterparts, each of
which will be deemed an original and both of which will constitute a single
instrument. In proving this Agreement, it will not be necessary to produce or
account for more than one such counterpart.




--------------------------------------------------------------------------------




 
(g)Invalidity of Provisions If a court of competent jurisdiction declares that
any provision of this Agreement is invalid, illegal, or unenforceable in any
respect, then in lieu of such illegal, invalid, or unenforceable provision the
court may add as a part of this Agreement a legal, valid, and enforceable
provision as similar in terms to such illegal, invalid, or unenforceable
provision as is possible. If such court cannot so substitute or declines to so
substitute for such illegal, invalid, or unenforceable provision (i) such
provision will be fully severable; (ii) this Agreement will be construed and
enforced as if such illegal, invalid, or unenforceable provision had never
comprised a part hereof; and (iii) the remaining provisions of this Agreement
will continue in full force and effect and not be affected by the illegal,
invalid, or unenforceable provision or by its severance herefrom. The covenants
in this Agreement will each be construed to be a separate agreement independent
of any other provision of this Agreement, and the existence of any claim or
cause of action of yours against us, predicated on this Agreement or otherwise,
will not constitute a defense to the enforcement by us of any covenants in this
Agreement.
 
(h)Entire Agreement This Agreement (together with the documents expressly
referred to herein) constitutes the entire agreement between the parties,
supersedes in all respects any prior agreement between you and us, and may not
be changed except by written instrument duly executed by you and us in the same
manner as this Agreement.
 
(i)Compliance with Code Section 409A The amounts payable to you after separation
from service under 6(b) (if any) are intended to be exempt from the definition
of “deferred compensation” for purposes of Code Section 409A as amounts payable
only in the event of involuntary termination without Cause. To the extent any
such amounts constitute “deferred compensation” for purposes of Code Section
409A, then those amounts will be paid to you in equal monthly installments, and
payment of such amounts may not be accelerated. This Section 10(i) and the terms
of this Agreement are intended to comply with, and will be interpreted and
construed in accordance with and in a manner that complies with, the
requirements of Code Section 409A, to the extent necessary.


[Signature page follows.]


IN WITNESS WHEREOF, this Agreement has been executed by the parties on the
date(s) set forth below, to be effective as of the Effective Date.






SPIRIT AEROSYSTEMS, INC.




Date:_______________________        By:__________________________________    
Name:________________________________
Title:_________________________________






Date:_______________________        ____________________________________________
Duane Hawkins






